Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                   DETAILED ACTION

This action is response to application filed on 9/16/2021/2021. Claims 1-16 are pending.
Acknowledgment is made of applicant's amendments to the specification filed on 09/16/2021. 

           Claim rejections-35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims 1-2 in this application is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
Claims 1-2 use a Generic Placeholder (A Term That Is Simply A Substitute for "Means" in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
For claim 1, claim limitations “A device for providing at least one of a control plane (CP) and a user plane (UP) analytics, the device being configured to obtain information related to at least one of a resource and change of a resource related to at least one of the CP and the UP; perform an analysis based on the obtained information; and generate data based on the analysis.” has been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “A device” coupled with functional languages “for providing at least one of a control plane (CP) and a user plane (UP) analytics” / and “configured 
Claim limitation “A device for providing at least one of a control plane (CP) and a user plane (UP) analytics, the device being configured to obtain information related to at least one of a resource and change of a resource related to at least one of the CP and the UP; perform an analysis based on the obtained information; and generate data based on the analysis.” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
For claim 2, claim limitations “The device according to claim 1, further configured to: obtain the information related to at least one of the resource and the change of the resource from a further entity….” has been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “A device” coupled with functional languages “configured to: obtain the information related to at least one of the resource and the change of the resource from a further entity…” without reciting sufficient structures to achieve the functions.  
Claim limitation “The device according to claim 1, further configured to: obtain the information related to at least one of the resource and the change of the resource from a further entity...” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or 
The specification fails to provide structure for claim limitation ‘a device’. Nowhere in the specification provides descriptions for ‘a device’’ as hardware component. Instead, the specification, paragraph [0089] admits device(s) could be implemented in software.
[0089] It has to be noted that all devices, elements, units and means described in the present application could be implemented in the software or hardware elements or any kind of combination thereof…
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
           Claim rejections-35 USC § 101

            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-14 are rejected under 35 U.S.C 101 as directed to non-statutory subject matter.
Regarding claims 9-14:
Claim 9 is directed to non-statutory subject matter because of follow reasons:

The specification is silent regard providing descriptions for a management plane entity as directed to physical part of a device. Therefore, claim 9 lacks the necessary structure element, and fails to fall within one of the four statutory categories of invention recited in 35 U.S.C. § 101 process, machine, manufacture, and composition of matter.
 Because of above reasons, claims 9-14 are directed to non-statutory subject matter.

                      Claim rejections-35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 9-11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Djukic (U.S. 20160330083) in view of Dokey et al. (U.S. 8959633)
Regarding claim 1:
 [0041]) the device being configured to obtain information related to a resource and a change of a resource; perform an analysis based on the obtained information related to CP and UP (network analytics includes collections of current information about the network, such as allocated bandwidth, OAM data …etc. The network analytics performed in a SDN control plane to analyze information and produce inputs suitable for the revenue management: Djukic, [0041] [0039] lines 20-22, [0040]).
However, Djukic does not teach resource related to at least one of CP and UP.
In similar art, Dokey teaches the monitoring component can constantly monitor the health of all running repositories and instances of the control plane, detect the failure of any of these instances (see Dokey column 3, lines 15-42); and 
generate data based on the analysis: (initiate the appropriate recovery processes: Dokey column 3, lines 15-42).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Dokey’s ideas into Djukic’s system in order to provide an efficient resources management system (see Dokey, column 1, lines 20-30).
Regarding claim 3:
-Dokey further teaches the resource is related to at least one of: network slice, the network slice comprising a single-network slice selection assistance information (S-NSSAI); a network function (NF);  a network slice instance (NSI); a network slice subnet instance (NSSI); UP-CP connection; UP-UP connection; a CP-CP connection; a transport network (TN); link the TN link being in the CP or the UP; or at least one of a CP and an UP service: (resource instances of the control plane: Dokey, column 3, lines 15-42).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Dokey’s ideas into Djukic’s system in order to provide an efficient resources management system (see Dokey, column 1, lines 20-30).
Regarding claim 15:
This claim is rejected under rationales of claim 1.
Regarding claim 9:
A management plane entity, in particular an OAM, configured to provide information related to a resource, to a device for providing analytics: (network analytics includes collections of current information about the network, such as allocated bandwidth, OAM data …etc. The network analytics performed in a SDN control plane to analyze information and produce inputs suitable for the revenue management: Djukic, [0041] [0039] lines 20-22, [0040]).
However, Djukic does not explicitly teach the resource is related to at least one of a Control Plane, CP, and User Plane, UP.
 teaches the monitoring component can constantly monitor the health of all running repositories and instances of the control plane, detect the failure of any of these instances (see Dokey column 3, lines 15-42).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Dokey’s ideas into Djukic’s system in order to provide an efficient resources management system (see Dokey, column 1, lines 20-30).
Regarding claim 10:
In addition to the rejection claim 9, Djukic-Dokey further teaches at least one of perform a change in the resource related to at least one of the CP and/e the UP; or provide information related to the change of the resource to the device: (monitoring component can constantly monitor the health of all running repositories and instances of the control plane, detect the failure of any of these instances, initiate the appropriate recovery processes: Dokey column 3, lines 15-42).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Dokey’s ideas into Djukic’s system in order to provide an efficient resources management system (see Dokey, column 1, lines 20-30).
Regarding claim 11:
In addition to the rejection claim 10, Djukic-Dokey further teaches obtain a request information by at least one of a subscription and a request message 
Regarding claim 16:
This claim is rejected under rationales of claim 9.
Claims 2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Djukic-Dokey in view of Panchal et al. (U.S. 20200100137)
Regarding claim 2:
Djukic-Dokey discloses the invention substantially as disclosed in claim 1, but does not explicitly teach obtain the information related to at least one of the resource and the change of the resource from a further entity, wherein the further entity comprises a management plane entity.
In similar art, Panchal teaches RAN OAM includes a network device that receives or obtains congestion information from access devices. For example, access devices may communicate with RAN OAM via a control plane, a network management plane, or another type of communication plane (Panchal [0025]-[0026]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Panchal’s ideas into Djukic-Dokey’s system in order to save resources and development time by implying Panchal’s ideas into Djukic-Dokey’s system.
Regarding claim 4:
-Dokey discloses the invention substantially as disclosed in claim 1, but does not explicitly teach  September 15, 2021Attorney Docket No. HW756281the information comprises at least one of: a level information of a further entity; a physical infrastructure which a network function (NF) is running on; a change in the physical infrastructure which the NF is running on; a physical link which a transport network (TN) link is running on; or a change in the physical link which the TN link is running on.
In similar art, Panchal teaches monitoring in changing of network resources (Panchal, [0014]-[0015]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Panchal’s ideas into Djukic-Dokey’s system in order to save resources and development time by implying Panchal’s ideas into Djukic-Dokey’s system.
Regarding claim 5:
Djukic-Dokey discloses the invention substantially as disclosed in claim 1, but does not explicitly teach the further entity comprises an operation, administration and management (OAM) entity.
In similar art, Panchal teaches RAN OAM (see, Panchal, [0025]-[0026]).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Panchal’s ideas into Djukic-Dokey’s system in order to save resources and development time by implying Panchal’s ideas into Djukic-Dokey’s system.
Regarding claim 6:
-Dokey-Panchal further teaches a network data analytics function (NWDAF), configured to: obtain the information related to at least one of the resource and the change of the resource from the OAM; and adjust the generation of the data for analytics based on the obtained information: (RAN OAM receives congestion information from access network, and sends received congestion information to NWDAF. The NWDAF may analyze 5G and/or network-slice related congestion information: Panchal [0039]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Panchal’s ideas into Djukic-Dokey’s system in order to save resources and development time by implying Panchal’s ideas into Djukic-Dokey’s system.
Regarding claim 7:
In addition to the rejection claim 6, Djukic-Dokey-Panchal further teaches the NWDAF adjusts the generation of the data for analytics based on at least one or more of: restarting the generation of the data analytics process; or associating the generated data for analytics by an identifier with the resource: (NWDAF includes logic that analyzes congestion information. NWDAF includes logic that stores congestion threshold parameters and values, and uses these parameters and values (identifier) for comparison to the parameters and values included in the congestion information received from RAN OAM. According to various exemplary embodiments, the congestion threshold parameters and values may pertain to load levels in relation to various network 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Panchal’s ideas into Djukic-Dokey’s system in order to save resources and development time by implying Panchal’s ideas into Djukic-Dokey’s system.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Djukic-Dokey-Panchal in view of Bogineni et al. (U.S. 20200196155)
Regarding claim 8:
Djukic-Dokey-Panchal discloses the invention substantially as disclosed in claim 6, but does not explicitly teach the NWDAF is further configured to obtain the information from a third entity, the third entity comprising a network repository function (NRF); andPage 4 of 8Preliminary AmendmentApplication No. 17/375,904 September 15, 2021Attorney Docket No. HW756281request the information related to at least one of the resource and the change of the resource from the NRF.
In similar art, Bogineni teaches the core NWDAF device can cause the NRF device of the core domain to adjust a current load by recommending a percentage of load reduction associated with the core domain.  The NRF device  [0042]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bogineni’s ideas into Djukic-Dokey-Panchal’s system in order to save resources and development time by implying Bogineni’s ideas into Djukic-Dokey-Panchal’s system.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Djukic-Dokey in view of Lan et al. (U.S. 20150023207)
Regarding claim 12:
Djukic-Dokey discloses the invention substantially as disclosed in claim 9, but does not explicitly teach obtain the information related to at least one of the resource the change of the resource from a domain management system.  
In similar art, Lan teaches Network reconstruction means a dynamic process of structural and functional reconstruction according to the business requirement and multidimensional network view, wherein, the multidimensional network view refers to the network resource view and the network flow rate view. Through state perception, current network resource view is acquired. Through resource cognition, current network flow rate view is acquired. Then based on the state perception and resource cognition, network reconstruction dynamically adjusts the network service to meet all fitting operations of the business requirement change, and outputs a reconstruction order to the control plane, namely the router node, through the reconstruction 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Lan’s ideas into Djukic-Dokey’s system in order to save resources and development time by implying Lan’s ideas into Djukic-Dokey’s system.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Djukic-Dokey-Lan in view of Kerpez (U.S. 20200007413)
Regarding claim 13:
Djukic-Dokey-Lan discloses the invention substantially as disclosed in claim 12, but does not explicitly teach the domain management system is based on at least one of: a transport network (TN) management system; Page 5 of 8Preliminary AmendmentApplication No. 17/375,904 September 15, 2021Attorney Docket No. HW756281 a cloud management system, the cloud management system comprising a network function virtualization orchestrator (NFVO); a radio access network (RAN) management system; an end-to-end (E2E) management system; or a domain management system for a given administrative domain.  
In similar art, Kerpez teaches the QoS chaining coordinates broadband service delivery via an orchestrated "chain" or Network Service (NS) consisting 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kerpez’s ideas into Djukic-Dokey-Lan’s system in order to save resources and development time by implying Kerpez’s ideas into Djukic-Dokey-Lan’s system.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Djukic-Dokey in view of Biever Jr. et al (U.S. 20200287929)
Regarding claim 14:
Djukic-Dokey discloses the invention substantially as disclosed in claim 9, but does not explicitly teach abstract the information related to at least one of the resource and the change of the resource by removing certain data from the information, before providing the information to the device.
In similar art, Biever teaches the data cleaning software removes sensitive data and data that may be used to identify the organization from the data regarding the cybersecurity threat before sending the data to the shared threat repository (see Biever [0032]).
-Dokey’s system in order to save resources and development time by implying Biever’s ideas into Djukic-Dokey’s system.
                                 Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959.  The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.